Case 3:20-cv-00062-BRM-LHG Document 9 Filed 12/31/20 Page 1 of 1 PageID: 174




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
MISAGH ALAMI,                        :
                                     :
               Plaintiff,            :     Case No. 3:20-cv-00062-BRM-LHG
                                     :
            v.                       :
                                     :           ORDER
10M CORP. AND ALLISON BRAND,         :
                                     :
               Defendants.           :
____________________________________:

          THIS MATTER is opened to this Court by Plaintiff Misagh Alami (“Alami”) seeking

Default Judgment against Defendants 10M Corporation and Allison Brand pursuant to Fed. R. Civ.

P. 55(b)(1). (ECF. No 7.) To date, Defendants 10M Corp. (“10M”) and Allison Bland (“Bland”)

(together “Defendants”) have not appeared. Having reviewed the motion and the record and having

declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons

set forth in the accompanying Opinion, and for good cause appearing,

          IT IS on this 31st day of December 2020,

          ORDERED that Alami’s Motion for Default Judgment (ECF No. 7) is GRANTED; and it is

further

          ORDERED that Default Judgment is ENTERED against 10M and Bland; and it is finally

          ORDERED that Alami recover of 10M and Bland the sum of $399,853.75, comprised of

the following:

                 (a) $385,000.00 for damages; and

                 (b) $14,853.75 for attorneys’ fees and costs ($615.00).

                                                              /s/ Brian R. Martinotti__________
                                                              HON. BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE
